FILED
                               FOR PUBLICATION                              MAY 19 2015

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-35796

              Plaintiff - Appellee,              D.C. Nos. 1:09-cv-00055-BLW
                                                           1:07-cr-00182-BLW-1
 v.

ELVEN JOE SWISHER,                               ORDER

              Defendant - Appellant.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

      Judge Tallman did not participate in the deliberations or vote in this case.